EXHIBIT 8.1 List of Subsidiaries Subsidiary Name Jurisdiction of Incorporation 1. Easy Park Ltd Israel 2. Easy Park Israel Ltd. Israel 3. Soft Chip Technologies (3000) Ltd. Israel 4. Soft Chip Israel Ltd. Israel 5. OTI America, Inc. Delaware, United States of America 6. InSeal SAS France 7. OTI Africa (Pty) Ltd. South Africa 8. ASEC Spolka Akcyjna Poland 9.Millennium Cards Technology Limited Hong Kong, China 10. OTI Panama S.A. Panama 11. InterCard Systemelectronic GmbH Germany 12. PARX Ltd. Israel 13. PARX France France 14. Digoti Ltd. Israel 15. Otignia LLP. Israel 16. OTI Tanzania, Ltd. Tanzania
